Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Application No. 17/114,969 filed 12/08/2020.  Claims 52-71 are pending and have been examined.
Claim Objections
Claims 53, 54, 65 and 66 are objected to because of the following informalities:  The claims contain the typographical error “dos”.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 52-71 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,924,819. Although the claims at issue are not identical, they are not patentably distinct from each other because they are different definitions or descriptions of the same subject matter varying in breadth.  For example, note the following relationship between claim 1 of the instant application and the patented claim 1.
Application No. 17/114,969
U.S. Patent No. 10,924,819
52. (New) A method comprising:

1. A method for automatically generating universal metadata for non-linear content when the non-linear content is determined to be viral content, comprising:
determining, by a server, a first rate of content consumption from a first source and a second rate of content consumption from a second source; and
determining a first rate at which first users are consuming non-linear content from a first source;
in response to determining that the matching fingerprint is within the plurality of fingerprints, determining a second rate at which second users of a second content source corresponding to the matching fingerprint are consuming the non-linear content from the second content source; and
in response to determining that the second rate exceeds the predetermined threshold:
in response to determining that the second rate exceeds the threshold, generating universal metadata for the non-linear content by:
generating universal metadata for the content by populating metadata fields 



storing metadata found by the searching in a database entry designated for the universal metadata for the non-linear content.


It would have been obvious to one of ordinary skill in the art to readily recognize that the conflicting claims are different definitions or descriptions of the same subject matter varying in breadth.  In this case, the application claims are broader than and inclusive of the patented claims.   
Claim 53 of the application corresponds to claim 5 of the patent.
Claim 54 of the application corresponds to claim 5 of the patent.
Claim 55 of the application corresponds to claim 1 of the patent.
Claim 56 of the application corresponds to claim 1 of the patent.
Claim 57 of the application corresponds to claim 1 of the patent.
Claim 58 of the application corresponds to claim 1 of the patent.
Claim 59 of the application corresponds to claim 3 of the patent.
Claim 60 of the application corresponds to claim 2 of the patent.
Claim 61 of the application corresponds to claim 3 of the patent.
Claim 62 of the application corresponds to claim 3 of the patent.
Claim 63 of the application corresponds to claim 5 of the patent.

Claim 65 of the application corresponds to claim 15 of the patent.
Claim 66 of the application corresponds to claim 15 of the patent.
Claim 67 of the application corresponds to claim 11 of the patent.
Claim 68 of the application corresponds to claim 12 of the patent.
Claim 69 of the application corresponds to claim 13 of the patent.
Claim 70 of the application corresponds to claim 13 of the patent.
Claim 71 of the application corresponds to claim 15 of the patent.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 52-59, 61, 63-67, 69 and 71 are rejected under 35 U.S.C. 103 as being unpatentable over Wattenhofer et al. (US 2014/0325401), herein Wattenhofer, in view of Picker et al. (US 2006/0089948), herein Picker.
Consider claim 52, Wattenhofer clearly teaches a method (Fig. 2) comprising:

determining, by a server, a first rate of content consumption from a first source (Fig. 2: Step 203 total number of views that the video received, [0034].) and a second rate of content consumption from a second source; (Fig. 2: Step 207 total number of social views received by the video, [0034].) and

in response to determining that the second rate exceeds the predetermined threshold: generating universal metadata for the content. (If the social views exceeds a threshold percentage of total views then metadata identifying the video as viral is created and stored in database 113, [0037].)

However, Wattenhofer does not explicitly teach generating universal metadata for the content by populating metadata fields with metadata fitting predefined criteria from the first source and the second source; and storing the populated metadata fields to entries of a database.

In an analogous art, Picker, which discloses a system for content distribution, clearly teaches generating universal metadata for the content by populating metadata fields with metadata fitting predefined criteria from the first source and the second source; and storing the populated metadata fields to entries of a database. (Metadata from first and second data sources are combined and stored, [0079], [0080].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Wattenhofer by generating universal metadata for the content by populating metadata fields with metadata fitting predefined criteria from the first source and 

Consider claim 53, Wattenhofer combined with Picker clearly teaches continuing to monitor the first rate in response to determining that the first rate does not exceed the predetermined threshold. (A video is not analyzed until the total number of views exceed a threshold, [0032] Wattenhofer.)

Consider claim 54, Wattenhofer combined with Picker clearly teaches continuing to monitor the second rate in response to determining that the second rate does not exceed the predetermined threshold. (The video is not marked as viral until the number of social views over time exceeds the threshold, [0038] Wattenhofer.)

Consider claim 55, Wattenhofer combined with Picker clearly teaches the first rate of content consumption from the first source is consumed by first users. (Fig. 2: Step 203 total number of views that the video received, [0034] Wattenhofer.)

Consider claim 56, Wattenhofer combined with Picker clearly teaches the second rate of content consumption from the second source is consumed by second users. (Fig. 2: Step 207 total number of social views received by the video, [0034] Wattenhofer.)

Consider claim 57, Wattenhofer combined with Picker clearly teaches the content is non-linear content. ([0016] Wattenhofer)

Consider claim 58, Wattenhofer combined with Picker clearly teaches the populating of metadata fields with metadata fitting predefined criteria is performed automatically (Metadata from first and second data sources are combined and stored, [0079], [0080] Picker.) in response to determining that the second rate exceeds the predetermined threshold. (If the social views exceeds a threshold percentage of total views then metadata identifying the video as viral is created and stored in database 113, [0037] Wattenhofer.)

Consider claim 59, Wattenhofer combined with Picker clearly teaches the universal metadata is metadata corresponding to a newly identified viral non-linear content that is used to universally identify the content. ([0021] Wattenhofer) ([0022] Picker)

claim 61, Wattenhofer combined with Picker clearly teaches the universal metadata includes a universal identifier. ([0021] Wattenhofer) ([0022] Picker)

Consider claim 63, Wattenhofer combined with Picker clearly teaches in response to determining that either the first rate or the second rate exceeds the predetermined threshold, generating an alert to be output to an operator. (Fig. 4: Viral video indicator 403, [0042] Wattenhofer)

Consider claim 64, Wattenhofer clearly teaches a system, (Fig. 1) comprising:
communications circuitry configured to access a first source and a second source; (Fig. 1: Network 103, [0018]) and 

control circuitry ([0047]) configured to:

determine a first rate of content consumption from a first source (Fig. 2: Step 203 total number of views that the video received, [0034].) and a second rate of content consumption from a second source; (Fig. 2: Step 207 total number of social views received by the video, [0034].) and

in response to determining that the second rate exceeds the predetermined threshold: generate universal metadata for the content. (If the social views exceeds a threshold percentage of total views then metadata identifying the video as viral is created and stored in database 113, [0037].)

However, Wattenhofer does not explicitly teach generate universal metadata for the content by populating metadata fields with metadata fitting predefined criteria from the first source and the second source; and the communications circuitry configured to access a database for storing the populated metadata fields to entries of the database.

In an analogous art, Picker, which discloses a system for content distribution, clearly teaches generate universal metadata for the content by populating metadata fields with metadata fitting predefined criteria from the first source and the second source; and the communications circuitry configured to access a database for storing the populated metadata fields to entries of the database. (Metadata from first and second data sources are combined and stored, [0079], [0080].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Wattenhofer by generate universal metadata for the content by populating 

Consider claim 65, Wattenhofer combined with Picker clearly teaches continuing to monitor the first rate in response to determining that the first rate dos not exceed the predetermined threshold. (A video is not analyzed until the total number of views exceed a threshold, [0032] Wattenhofer.)

Consider claim 66, Wattenhofer combined with Picker clearly teaches continuing to monitor the second rate in response to determining that the second rate dos not exceed the predetermined threshold. (The video is not marked as viral until the number of social views over time exceeds the threshold, [0038] Wattenhofer.)

Consider claim 67, Wattenhofer combined with Picker clearly teaches the populating of metadata fields with metadata fitting predefined criteria is performed automatically (Metadata from first and second data sources are combined and stored, [0079], [0080] Picker.) in response to determining that the second rate exceeds the predetermined threshold. (If the social views exceeds a threshold percentage of total views then metadata identifying the video as viral is created and stored in database 113, [0037] Wattenhofer.)

Consider claim 69, Wattenhofer combined with Picker clearly teaches the universal metadata includes a universal identifier. ([0021] Wattenhofer) ([0022] Picker)

Consider claim 71, Wattenhofer combined with Picker clearly teaches in response to determining that either the first rate or the second rate exceeds the predetermined threshold, generating an alert to be output to an operator. (Fig. 4: Viral video indicator 403, [0042] Wattenhofer)

Allowable Subject Matter
Claims 60, 62, 68 and 70 are objected to as being dependent upon a rejected base claim, but would be allowable if a Terminal Disclaimer is properly filed and the claims are rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
In the case of amending the claimed invention, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458.  The examiner can normally be reached on M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/JOHN R SCHNURR/Primary Examiner, Art Unit 2425